Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
Argument: Regarding Claims 1-3, 6, 8-11, and 13-21, Applicant argues that Dunko describes a handover mechanism to hand over playback of audio and video works from a source playback device to a target playback device (paragraph 0015). The playback devices are equipped with a near-field communication interface that enables data transfer when the devices are placed in close proximity (paragraph 0003). Dunko in Fig. 3 illustrates a multi-touch procedure for handover which includes touching the target playback device to initiate handover and touching the target playback device a second time to confirm handover (paragraphs 0026 and 0027). Dunko does not describe a system wherein the destination of content is automatically switched from a first device to a second device in response to the first device being brought within a threshold distance of the second device a first time, and then the destination of the content is automatically switched back from the second device to the first device in response to the first device being brought within the threshold distance of the second device a second time. The examples disclosed by Dunko in Figs. 3, 5, 6 and 7 involve a one-way handover from the source playback device to the target playback device. None of the examples disclosed by Dunko involve switching the destination of content back from the target playback device to the source playback device.
Examiner’s Response: Examiner respectfully disagrees. In response to applicant’s argument, Dunko discloses a handover procedure for transferring playback from a fixed playback device, hence the first content output device, to a portable playback device,